Citation Nr: 1307003	
Decision Date: 03/01/13    Archive Date: 03/11/13

DOCKET NO. 05-25 455A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to a disability evaluation in excess of 20 percent for degenerative disc disease (DDD) with mild herniated nucleus pulposus of the lumbar spine. 

2. Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from May 1991 to January 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal except as set forth below.

The Veteran testified at a hearing in December 2012 before the undersigned. A copy of the transcript has been placed in the Virtual VA paperless claims processing system. The record was left open for an additional 60 days to allow the Veteran to submit additional medical evidence. He did so and waived his right to have it initially considered by the RO. 38 C.F.R. §§ 20.800, 20.1304(c) (2012).

The issue of whether new and material evidence has been submitted to reopen a claim for service connection for bilateral degenerative joint disease of the knees and the issues of entitlement to service connection for a skin condition and an acquired psychiatric condition, to include as secondary to the Veteran's service-connected DDD have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

While the Board regrets the further delay that a remand of this case will cause, the record is not ready for appellate review of the issue on appeal. The following further development is required. 

Low Back Disability

At his December 2012 hearing, the Veteran testified that his DDD had increased in severity since his most recent VA examination in May 2010. He stated that his ranges of motion had decreased and he currently took nine Oxycodone tables and eight other pain medication tablets per day. He stated that on a level of 1 (not painful) to 10 (most painful), his normal level of pain was 3 or 4 if he was lying down and not engaging in physical activity. His pain level increased to a 6 when he moved, but used his medication. Without medication, he testified that his pain level was an 8 or 9. Further, he asserted that he has had radiculopathy affecting both of his legs for several years, which resulted in his use of a cane to walk. 

VA is required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent and severity of his service-connected disability. See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997). The duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability and the available evidence is too old or that the current rating may be incorrect. See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995). In this case, the Veteran has credibly testified that his symptoms have increased in severity such that the results of the May 2010 VA examination are no longer representative of his disability picture. Further, he underwent a lateral recess decompression of the right L4-5 and bilateral L5-S1 for his DDD in December 2012 and has not had an examination since recovering from the procedure. As a result, there is no current assessment of the severity of his low back disability following his surgery and a remand for a contemporaneous examination is required. Lastly, he has consistently reported radiating pain to both legs as well as numbness and these and any other neurological symptoms should be addressed during the examination. 

TDIU

TDIU is an element of all appeals of an increased rating. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). TDIU is granted where a Veteran's service-connected disabilities are rated less than total, but prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him. 38 C.F.R. § 4.16 (2012). 

Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2012) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a TDIU. Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). 

Here, the Veteran has claimed entitlement to an increased rating for his service-connected low back disability and has stated that he is unable to work. Therefore, under Roberson, an informal claim for TDIU has been raised.

To establish entitlement to a TDIU, there must be an impairment so severe that it is impossible to follow a substantially gainful occupation. See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2012). In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). Neither non-service-connected disabilities nor advancing age may be considered in the determination. 38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

VA regulations establish objective and subjective standards for an award of total rating based on unemployability. When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned provided that if there is only one service-connected disability, this disability shall be rated at 60 percent or more. When there are two or more disabilities, at least one disability must be ratable at 40 percent or more, and any additional disabilities must result in a combined rating of 70 percent or more, and the disabled person must be unable to secure or follow a substantially gainful occupation. See 38 C.F.R. § 4.16(a). A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).

The Veteran has one service connected disability, DDD, which is evaluated as 20 percent disabling. His 20 percent disability evaluation does not meet the schedular criteria for consideration of unemployability under 38 C.F.R. § 4.16(a). The resolution of the Veteran's increased evaluation claim may have a substantial effect on the merits of his claim for a TDIU if it causes his disability evaluation to meet the criteria for consideration under 38 C.F.R. § 4.16(a). The claim for a TDIU is inextricably intertwined and remanded with the Veteran's claim for an increased evaluation for DDD. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered); see also Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009).

If the Veteran's increased evaluation claim is denied, consideration of an extraschedular TDIU is warranted. In January 2008, Dr. H. R., the chief of staff at a VA Medical Center, stated that the Veteran's narcotic pain medications made him unemployable based on the risks to himself and others due to side effects such as decreased levels of consciousness and ability to respond rapidly and appropriately to potential threats. In June 2008, the Veteran's employer stated that the Veteran could not perform his job because of his back pain. At his December 2012 hearing, he credibly testified that he could not stand or sit for long periods of time. He stated that he could not perform heavy lifting. His previous occupations in construction, retail, and food services required these types of activity. He also noted that they required drug tests and that his use of narcotic pain medication prevented employment. 

The Board does not have the authority to assign an extraschedular TDIU rating in the first instance. Bowling v. Principi, 15 Vet. App. 1 (2001); see also Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); VAOPGCPREC 6-96 (August 16, 1996). An extraschedular rating must be requested by the RO and approved by the Under Secretary Benefits or by the Director of the Compensation Service.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination with an appropriate clinician. 

The purpose of the examination is to determine the current severity of the Veteran's DDD with mild herniated nucleus pulposus of the lumbar spine, and its impact on his employability and daily activities. 

The following considerations will govern the opinion:

a) The claims folder and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

b) The examiner must take a detailed history from the Veteran. If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

c) The examiner must report the complete range of motion for the Veteran's thoracolumbar spine in degrees. In providing this objective information, he or she should indicate whether there is any additional decrease in range of motion attributable to functional loss due to any of the following: pain on use, including during flare-ups; weakened movement; excess fatigability; incoordination; and repetitive use. Repetitive motion testing must be conducted and the examiner should note, in degrees, any decrease of range of motion after repetitive use. All limitation of function must be identified. 

d) If there is no pain, no limitation of motion, no flare-ups, and/or no limitation of function, such facts must be noted in the report.

e) The examiner must describe all present neurological manifestations of the Veteran's low back disability to include radiculopathy of the lower extremities. 

f) The examiner must indicate the frequency and severity of any DDD exacerbations and/or incapacitating episodes. 

g) The examiner must determine whether the Veteran is unemployable solely due to his service-connected disabilities.

h) In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record. The examiner is to specifically address in his or her conclusion the issue contained in the purpose of the examination, as noted above. 

2. After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action must be implemented. If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action. 

3. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal. For any time during the appeal period where the Veteran's combined disability evaluation does not meet the regulatory criteria for consideration of a schedular TDIU, readjudication MUST include referral of the appellant's TDIU claim to the Director, Compensation Service, for extraschedular consideration. See 38 C.F.R. §4.16(b) (2012). 

If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2012).



